 



EXHIBIT 10.1
AMENDMENT NO. 3
to
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 3 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is dated as of March 29, 2006, by and between Pacific Sunwear of
California, Inc., a California corporation (the “Company”), and Greg H. Weaver
(“Executive”).
     WHEREAS, the Company and Executive previously entered into that certain
Amended and Restated Employment Agreement as of February 5, 2001 (as amended by
that certain Amendment No. 1 dated as of December 13, 2004 and Amendment No. 2
dated as of October 25, 2005, the “Agreement”); and
     WHEREAS, in connection with Executive’s voluntary retirement from the
Company, the Company and Executive desire to further amend the terms of the
Agreement as set forth herein;
     NOW, THEREFORE, the parties agree as follows:
     1. Section 1 is hereby amended by the addition of the following text at the
end of such section:
     “The Company acknowledges and agrees that, notwithstanding anything to the
contrary in this Agreement, Executive’s retirement from employment by the
Company effective April 1, 2006 (the "Retirement Date”) shall have the same
effect under this Agreement as would the delivery by the Company of a notice
given in accordance with Section 3(b)(4); provided, however, that (i) the
Retirement Date shall be the Effective Date for all purposes hereunder; and
(ii) in lieu of its obligations to continue paying salary to Executive under
Section 3(g)(3) of the Agreement, the Company shall, on the Retirement Date, pay
to Executive the lump sum amount of $300,000, less, if any, applicable
withholding taxes. Executive acknowledges and agrees that upon receipt of such
payment, the Company shall have satisfied its obligations to make salary
payments to Executive for a period of one year as required by Section 3(g)(3).
     2. Except as expressly modified herein, the Agreement shall remain in full
force and effect in accordance with its original terms as amended by Amendment
No. 1 and Amendment No. 2 thereto.
     3. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.
     4. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered on the day and year first above written.

            PACIFIC SUNWEAR OF CALIFORNIA, INC.
      By:   /s/ Seth Johnson         Seth Johnson        Chief Executive
Officer     

            “EXECUTIVE”
      /s/ Greg H. Weaver       Greg H. Weaver           

 